Citation Nr: 1719707	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska and Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO): in January 2014, which denied service connection for fatigue; in February 2014, which granted service connection for bilateral hearing loss, rated 0 percent; and in April 2016, which denied service connection for Meniere's disease.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2016, the Board remanded these matters for additional development.

The August 2016 Board remand also included the issue of entitlement to service connection for Meniere's disease.  Pursuant to his December 2016 VA Form 9, the Veteran has been scheduled for a videoconference hearing in conjunction with that claim.  Consequently, that issue is not currently before the Board.

The August 2016 Board remand referred to the Agency of Original Jurisdiction (AOJ) the issue of an increased rating for tinnitus.  As there is no indication that the AOJ has acted on the referral, the issue is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for bilateral hearing loss is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran is not shown to have a disability manifested by fatigue, other than sleep apnea which is already service-connected.  


CONCLUSION OF LAW

Service connection for a disability manifested by fatigue is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter in February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for several Gulf War, Sleep Apnea, and Chronic Fatigue Syndrome examinations and opinions in January and February 2014 and in November 2015.  Pursuant to the Board's August 2016 remand, the RO arranged for additional examinations and opinions in October and November 2016.  The Board finds that these reports of examination and opinions are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Factual Background and Analysis

On December 2013 VA Gulf War examination, the examiner noted that the Veteran used several different terms to discuss the same thing, including sleepiness, exhaustion, and fatigue.  He reported that his symptoms have occurred for "up to 10 years."  Following examination, the examiner determined that there were no undiagnosed illnesses, no diagnosable but medically unexplained chronic multisymptom illnesses of unknown etiologies, no diagnosable chronic multisymptom illnesses with partially explained etiologies, and no diseases with clear and specific etiologies and diagnoses.  The examiner noted that the Veteran's complaints of sleepiness and fatigue have been within the past 10 years and, even if there was an undiagnosed illness or pathological medical condition that has not been completely diagnosed, it is still less likely that such are due to a Gulf War illness.

In a February 2014 VA medical opinion, the opinion provider opined that the Veteran's sleep apnea resulted in the Veteran's complaints of sleepiness and fatigue while on active duty.

On October 2016 VA chronic fatigue syndrome (CFS) examination, the Veteran stated that he began experiencing problems with sleep in 1990.  He would not sleep well and would snore; he would fall asleep frequently during the day.  He also experienced fatigue.  His sleeping problem seemed to improve after sleep apnea was diagnosed, but he continued having fatigue.  Although the examiner determined that the Veteran had findings, signs, and symptoms attributable to CFS, CFS was not diagnosed because the Veteran did not meet the full diagnostic criteria for such. 

In a November 2016 supplemental opinion, the opinion provider opined that it is less likely that the Veteran has any disability other than sleep apnea that is manifested by fatigue. He emphasized that there is no diagnosis of a disability manifested by fatigue that is supported by current documentation, other than the Veteran's sleep apnea.
	
On November 2016 VA CFS examination, CFS was not diagnosed.  The examiner specifically noted that there is no current diagnosis of CFS because the Veteran does not meet the criteria for CFS.

On November 2016 VA sleep apnea examination, the Veteran reported that he got "tired a lot" and "could not sleep" following his separation from service.  He reported that he currently has no steady sleep pattern and can fall asleep easily while sitting in a chair.  He wakes up tired almost daily.  The examiner noted that snoring and daytime sleepiness are common but nonspecific manifestations of sleep apnea and that additional symptoms and signs include restless sleep.  The examiner determined that the Veteran did not have an undiagnosed illness with objective findings or a diagnosable but medically unexplained chronic multisymptom illness of unknown cause.

Based on the evidence of record, the Board finds that a disability manifested by fatigue, other than the Veteran's service-connected sleep apnea, is not shown.  

Here, the Veteran is competent to state that he experienced fatigue during and postservice.   However, there is no indication that he has any medical training or expertise as to this disorder and is therefore not competent to provide an opinion as to causation as this is a complex question which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The competent medical evidence of record, as evidenced by the February 2014 and November 2016 VA medical opinions and additional examinations, shows that the Veteran's reports of fatigue are related to his service-connected sleep apnea and that his fatigue is not a separate undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with partially explained etiology.

In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran is a Persian Gulf Veteran, his complaints of fatigue are related to his service-connected sleep apnea and fatigue is not a separate disability in and of itself.  Accordingly, service connection for such cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a disability manifested by fatigue must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness, is denied.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claim.  See 38 C.F.R. § 3.159.  

Pursuant to the Board's August 2016 remand, the RO arranged for an October 2016 VA hearing loss examination.  During the examination, the Veteran reported "exposure to loud noise only 12-14 hours prior to [the] exam[.]"  The examiner concluded that the results of the examination were not valid for rating purposes as they were "reflective of a bilateral temporary threshold shift (TTS) from noise exposure" and not indicative of organic hearing loss.  In November 2016 correspondence, however, the Veteran further explained the noise exposure he reported during the examination: he was next to a car at a stop sign the day prior to the examination; since both his car and the other car's windows were down, he could hear music coming from the other car.  He denied that the music was so loud that it affected his hearing.  Because the Board is unable to determine whether the type of noise exposure explained by the Veteran would lead to a TTS such that puretone test results would be invalid, an addendum opinion that adequately addresses this medical question is necessary.
 
The record also indicates that the Veteran underwent private audiometric testing in January 2016.  While this test confirms a compensable rating for bilateral hearing loss, it is not shown to have included the appropriate speech discrimination test (Maryland CNC). Thus, it is currently inadequate for rating purposes.  See 38 C.F.R. § 4.85.  On remand, VA should take appropriate action to clarify whether a Maryland CNC test was performed during the January 2016 evaluation, and, if so, the result of that test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain for the record updated treatment records of all VA examinations/treatment the Veteran has received.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  After obtaining any necessary authorizations from the Veteran, contact the medical professional responsible for the January 2016 audiometric testing performed on the Veteran, and ask him/her to review the results of that testing (a copy of which should be included with the requests) and specify whether a Maryland CNC test was performed during the examination.  If so, the medical professional responsible for the January 2016 testing should describe the results of such test.

3.  Thereafter, arrange for the Veteran's record to be forwarded to the October 2016 VA hearing loss examiner for review and an addendum opinion.   [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought. If another examination is needed for the opinion sought, such should be arranged.] Based on a review of the complete record, the consulting provider should respond to the following:

The Veteran explained that he was exposed to loud music from another car while at a stop sign the day before his examination.  Is such exposure significant enough to invalidate the puretone test results from the October 2016 VA examination?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4.  Then, review the record and re-adjudicate the claim of a compensable rating for bilateral hearing loss.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


